                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Qwinstar Corporation,
                                                           Civ. No. 15-2343 (PAM/BRT)
               Plaintiff,

 v.
                                                                  ORDER
 Curtis Anthony, and Pro Logistics, LLC,

               Defendants.


       The parties directed emails to the undersigned following the issuance of Judge

Magnuson’s letter order dated March 1, 2019 (Doc. No. 235), re-raising issues about

whether the deposition of Curtis Anthony needs to be taken in person and asserting the

unavailability of Anthony’s counsel on March 11 and 12 to travel for an in-person

deposition.

       This Court will not revisit Judge Magnuson’s order. Ms. Smith is required to

submit a letter with an attached doctor note, and may do so in camera to Judge

Magnuson’s chambers. While it has been several days since Judge Magnuson issued his

order, Ms. Shannon submitted an affidavit by email at 4:41 p.m. on March 5, 2019.

Ms. Shannon has not provided enough detail to show the nature of the multiple conflicts

that prevent her from rearranging her schedule to cover the deposition in person, if

Ms. Smith cannot travel. Ms. Shannon should rearrange things to accommodate the

deposition as scheduled, in person.

       If she cannot, this Court will extend the deadline for Mr. Anthony’s deposition

until the end of March so that Ms. Shannon can plan to take it in person, given the
uncertainty of Ms. Smith’s health. The contours of the extension assumes that

Mr. Anderson is available between March 13 and March 31; however, if the deposition is

rescheduled, Defendants must pay Plaintiff Qwinstar’s costs and fees associated with the

rescheduling.




Date: March 7, 2019
                                               s/ Becky R. Thorson
                                               BECKY R. THORSON
                                               United States Magistrate Judge
